Citation Nr: 0623808	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for hypertension.

2.	Service connection for renal disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1995 to 
September 2000.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran did not attend two VA 
compensation examinations scheduled in September 2003 and 
January 2004.  However, the veteran maintains that he did not 
receive notice of these scheduled examinations.  He 
repeatedly denied receiving notice of these examinations in 
his notice of disagreement, his VA Form 9 substantive appeal, 
a February 2004 statement, a May 2006 statement from his 
representative, and his April 2006 Board hearing.  In his 
hearing, and in the May 2006 statement, a new examination is 
requested.  

As the record is not clear whether the veteran failed to 
appear intentionally, and as the record does not contain 
medical opinion on whether the veteran's disorders are 
related to service, the Board finds that offering an 
additional examination would be appropriate here.  

Also, the record indicates that the veteran's service medical 
records have not been obtained by VA.  In response to the 
veteran's own inquiries, the National Personnel Records 
Center (NPRC) notified the veteran that his records were not 
at NPRC, but may be at the Records Management Center (RMC) of 
VA.  It is not clear from the claims file whether the RO 
contacted the RMC seeking the veteran's records.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should make a further 
attempt to obtain the veteran's service 
medical records.  

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialist(s) to determine whether the 
veteran has hypertension and renal 
disease.   The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.    The specialists should 
then advance opinions as to the 
likelihood (likely, at least as likely 
as not, not likely) that any such 
disorder relates to the veteran's 
active service.  

3.  The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


